Citation Nr: 0007238	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbar disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1944 to December 
1946, from August 1948 to May 1950, and from October 1950 to 
September 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which increased the 
disability evaluation assigned for lumbar disc disease from 
10 percent to 40 percent.

The veteran requested a hearing before the Board.  That 
hearing was conducted in December 1999, by videoconference, 
before the undersigned Board member.


REMAND

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where service connection has 
already been established for a disability and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well-grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Consequently, VA has a statutory duty to 
assist the veteran in the development of his claim mandated 
by 38 U.S.C.A. § 5107(a).  From a review of the record, the 
Board finds that there is additional development that must be 
accomplished by the RO before the Board renders a decision on 
the issue currently in appellate status.

At a Board videoconference hearing conducted in December 
1999, the veteran testified that he had received treatment at 
the VA Medical Center in Louisville, Kentucky, for an episode 
of loss of use of his legs in September 1999 or October 1999.  
The veteran testified that his left leg was paralyzed, and he 
thought he had suffered a stroke.  He stated that he was told 
that the symptoms were probably due to his back disability.  
He also stated that the Monday following this episode, he saw 
his regular VA physician who increased his pain medication 
and who issued him a cane.  The veteran testified that since 
this episode he had experienced numbness and weakness in his 
left leg.  The Board notes further, that in the veteran's VA 
Form 9, substantive appeal, the veteran indicated that the 
symptomatology associated with his back disability had 
worsened since the April 1999 VA examination.  

The Board notes that records of the recent VA treatment 
mentioned by the veteran, subsequent to the April 1999 VA 
examination, are not in the claims folder.  Since they are 
constructively of record, they must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Any other recent treatment records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

The veteran's service-connected back disorder is currently 
assigned a 40 percent disability evaluation under Diagnostic 
Codes 5293-5292.  38 C.F.R. § 4.71a (1999).  Diagnostic Code 
5292 governs ratings for limitation of motion of the lumbar 
spine.  Under that code, a maximum 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Diagnostic 
Code 5293 contemplates intervertebral disc syndrome.  
Intervertebral disc syndrome manifested by severe symptoms, 
with recurring attacks and intermittent relief, is assigned a 
40 percent evaluation.  With pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
intervertebral disc syndrome is assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.  The Board notes that 
VAOPGCPREC 36-97, issued in December 1997, provides, in part, 
that as Diagnostic Code 5293 contemplates limitation of 
motion, a rating based on limitation of motion in excess of 
40 percent under Diagnostic Code 5292 could be assigned under 
Diagnostic Code 5293, and that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under Diagnostic Code 
5293.

The veteran was most recently afforded a VA examination in 
April 1999.  At that time, however, there were no significant 
neurological findings and the examiner concluded that the 
veteran's complaints were consistent with mild degenerative 
disease of the spine.  However, the veteran has alleged that 
he has symptomatology that has increased since the April 1999 
VA examination, and he has indicated that medical 
professionals have attributed these symptoms to his service-
connected back disorder.

The Board has carefully reviewed the above and notes that a 
complete neurologic, as well as orthopedic, examination would 
be helpful in determining the current severity of the 
veteran's lumbar spine disability particularly in light of 
his complaints of increased disability since April 1999.  It 
is not clear from the medical evidence what neurological 
impairment the veteran has as a result of his back disorder, 
if any.  Since neurological impairment is essential to the 
issue of whether the veteran is entitled to an increased 
disability evaluation under Diagnostic Code 5293, the Board 
finds that a contemporaneous and comprehensive examination of 
the veteran's back is necessary for a full and fair 
adjudication of this appeal.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ensure that complete 
current treatment records of the veteran 
from the VA Medical Center in Louisville, 
from April 1999, to the present, 
including both inpatient and outpatient 
treatment records, are obtained and 
associated with the assembled records.

2.  The veteran should be afforded an 
opportunity to identify any source of 
medical treatment for his back disability 
other than the Louisville, Kentucky, VA 
Medical Center.  If the veteran 
identifies and private providers of 
relevant treatment, he should be asked to 
sign authorizations for release of those 
records to VA.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder. 

3.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
nature, extent, and manifestations of the 
veteran's low back disability, 
characterized as lumbar disc disease.  
All necessary tests should be completed. 
The claims file should be made available 
to the examiner(s) prior to the 
examination.  The examinations should 
include a discussion of the ranges of 
motion of the affected areas of the 
veteran's low back.  All relevant 
findings should be reported.  The 
neurological examiner should indicate 
whether the veteran's low back 
disability, characterized as lumbar disc 
disease, is best characterized as mild, 
moderate, severe, or pronounced with 
recurring attacks.  It should be 
indicated if the veteran has 
symptomatology to include neurological 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, and 
with little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  Additionally, the orthopedic 
examiner should express an opinion as to 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Furthermore, the orthopedic examiner 
should express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly (the response to this 
question should, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should readjudicate the claim 
for an evaluation in excess of 40 percent 
for lumbar disc disease, in light of all 
pertinent evidence, to include the 
medical evidence obtained on additional 
development, as well as the evidence 
provided by the veteran's testimony 
before the Board.

6.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


